Citation Nr: 1417466	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  10-49 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for hypertension.

2. Entitlement to an evaluation in excess of 20 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel




INTRODUCTION

The Veteran had active military service from February 1984 to February 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDINGS OF FACT

1. Hypertension is manifested throughout the appeal period by continuous use of medication with well-controlled blood pressure.

2. Radiculopathy of the left lower extremity is manifested by no more than subjective complaints of radiating pain and numbness and objective evidence of occasional diminished sensation with some diminished reflexes and strength, resulting in no more than "moderate" incomplete paralysis.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7101 (2013).

2. The criteria for an evaluation in excess of 20 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify has been satisfied through a November 2007 notice letter that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim for an increased evaluation, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  He has not identified any additional records that should be obtained prior to a Board decision.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations in conjunction with his appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  These VA examinations are adequate for the purposes of evaluating the Veteran's disabilities, as they involved a review of the Veteran's relevant medical history as well as a clinical evaluation of the Veteran, and provide an adequate description of pertinent symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Hypertension

The Veteran asserts entitlement to an evaluation greater than 10 percent for his service-connected hypertension.  A rating of 10 percent is warranted for hypertensive vascular disease where the diastolic pressure is predominantly 100 or more; or systolic pressure is predominantly 160 or more; or when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).  A 20 percent evaluation requires diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  A 40 percent evaluation requires diastolic pressure of predominantly 120 or more.  A 60 percent evaluation requires diastolic pressure of predominantly 130 or more.  Id.

After careful review, the Board concludes that the competent medical evidence does not support a disability evaluation greater than 10 percent for hypertension at any point during the appeal period.  In this regard, the competent medical evidence indicates the Veteran's hypertension is well-controlled by continuous medication.  For example, VA treatment records note the Veteran's blood pressure is at goal on daily terazosin, with a blood pressure reading of 130/80.  See, e.g., June 2010 Physicians Follow-up Note.  A May 2010 VA examination report notes blood pressure readings of 122/94, 130/88 and 132/88.  A diagnosis of essential hypertension, on medication, well-controlled was rendered.  The examiner specifically found that the Veteran's hypertension does not affect his occupation or activities of daily living.  

The Board acknowledges the Veteran's contentions that his service-connected hypertension warrants an increased evaluation.  However, in determining the actual degree of disability, the Board finds that objective medical examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran, who is not shown to have any medical training or expertise, are of less probative weight than competent medical evidence in determining whether the rating criteria under 38 C.F.R. § 4.104 pertaining to hypertension are met.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2013).

In light of the evidence outlined above, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for hypertension at any point during the appeal period.  See Hart, supra.  There is no competent medical evidence of diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an increased evaluation for hypertension, and the benefit of the doubt rule does not apply.   See 38 U.S.C.A. § 5107 (West 2002).

Left Lower Extremity Radiculopathy

The Veteran's radiculopathy of the left lower extremity has been assigned an evaluation of 20 percent pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).  A 20 percent evaluation is warranted where there is moderate incomplete paralysis of the sciatic nerve.  A 40 percent evaluation is assigned where there is moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent evaluation is warranted where there is severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  A maximum 80 percent evaluation is warranted where there is complete paralysis of the sciatic nerve, wherein the foot dangles and drops, no active movement is possible of muscles below the knees, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a, Note.

Terms such as "moderate," "moderately severe" and "severe" are not defined by the rating criteria.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence and render factual findings and a decision that is "equitable and just."  See 38 C.F.R. § 4.6 (2013).

Having considered the evidence of record under the rating criteria outlined above, the Board finds that an evaluation in excess of 20 percent for radiculopathy of the left lower extremity is not warranted.  In this regard, the Veteran's left lower extremity nerve disability is manifested by subjective complaints of radiating pain and numbness and objective evidence of diminished light-touch sensation with some diminished reflexes and strength, resulting in no more than moderate incomplete paralysis.

The report of a December 2009 VA joints examination notes the Veteran's subjective report of radiating pain down his legs that, at times, affects his ability to walk.  He exhibited strength of 5/5 in the left lower extremity, and had diminished sensation in the left lateral thigh region with a normal gait.  There was no reflex in the left knee at the time, but all other reflexes were normal.  Upon peripheral nerves examination in April 2010, the Veteran reported intermittent pain radiating down the lateral left lower extremity to the foot that, when present, results in difficulty walking.  He also complained of occasional numbness in the same region.  Physical examination revealed diminished light-touch sensation of the left S1 nerve root with normal reflexes at the knee and slightly diminished at the left ankle.  Motor, bulk, tone and strength was normal in the lower extremities except for slightly diminished (4+/5) in left plantar flexion.  The Board finds that the symptomatology and objective findings reflected by the December 2009 and April 2010 VA examination reports more closely approximates no more than "moderate" incomplete paralysis of the sciatic nerve.

Further, a review of relevant VA treatment records do not support a conclusion that the Veteran's radiculopathy more closely approximates "moderately severe" incomplete paralysis.  For example, while treatment records note complaints of, and treatment for, left leg pain due to radiculopathy, he remains able to walk and exercise in an attempt to lose weight.  See, e.g., May 2010 VA Mental Health Note.  

The Board has reviewed the entire record in determining the severity of the Veteran's radiculopathy of the left lower extremity.  In this regard, the Board acknowledges the Veteran's complaints of pain and radicular symptoms reflected in treatment records both during, and prior to, the period on appeal.  However, despite the Veteran's complaints of lower extremity pain and radicular symptoms, when viewed in light of the record as a whole, in particular the December 2009 and April 2010 VA examination reports, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's radiculopathy of the left lower extremity more closely approximates "moderately severe" or "severe" incomplete paralysis of the sciatic nerve.

Thus, the Board finds that the objective medical evidence of record fails to demonstrate any limitation of function beyond diminished sensation at times and some diminished reflexes and strength.  He remains able to walk with a normal gait, and continues to walk and exercise despite his radiculopathy.  As such, in determining the Veteran's radiculopathy of the left lower extremity more closely approximates no more than "moderate" incomplete paralysis of the sciatic nerve, the Board finds that he is not entitled to an evaluation in excess of 20 percent for this disability under Diagnostic Code 8520 at any point in the appeal period.  See Hart, supra.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an increased evaluation for hypertension, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

Final Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, the Board observes the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), is not applicable in the instant case.  While entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims, the Board observes entitlement to TDIU has twice been denied during the course of the instant appeal.  See March 2008 and March 2010 rating decisions. The Veteran did not appeal either negative determination and since then the evidence on file (to include the Veteran's statements) does not raise a claim for TDIU.  Therefore, remand or referral of a claim for TDIU is not necessary in the instant case.


ORDER

An evaluation in excess of 10 percent for hypertension is denied.

An evaluation in excess of 20 percent for radiculopathy of the left lower extremity is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


